NETBRER, District Judge
(after stating the facts as above).
The facts are not in dispute. The right of the petitioner to enter is controlled by the Acts of May 6,1882 (22 Stat. 58); September 13,1888 (25 Stat. 476); May 5,1892 (27 Stat. 25); November 3, 1893 (28 Stat. 7); April 29, 1902 (32 Stat. 176); and April 27, 1904 (33 Stat. 428).
Section 7, Act Sept. 13,1888 (title 8, § 277, USCA), limits the right to return under the certificate to one year, unless extended “by reason of sickness or other cause of disability beyond his control.” (Italics supplied.) The cause of detention was not sickness or anything beyond his control. The letter written asking' for extension and, no doubt, an acknowledgment thereof in the ordinary course of official courtesy, is not an extension, and the certificate issued in May precludes any possibility of extension by reason of the recitals therein. Getting married was a matter, not of sickness, but of his election and pleasure. Nor does property interest in the United States enlarge his statutory privilege. He had a fair trial.
The writ is denied.